Name: Commission Regulation (EC) No 1714/2003 of 26 September 2003 amending Regulation (EEC) No 1609/88 as regards the latest date by which butter must have been taken into storage in order to be sold pursuant to Regulations (EEC) No 3143/85 and (EC) No 2571/97
 Type: Regulation
 Subject Matter: food technology;  prices;  trade policy;  processed agricultural produce;  foodstuff;  marketing
 Date Published: nan

 Avis juridique important|32003R1714Commission Regulation (EC) No 1714/2003 of 26 September 2003 amending Regulation (EEC) No 1609/88 as regards the latest date by which butter must have been taken into storage in order to be sold pursuant to Regulations (EEC) No 3143/85 and (EC) No 2571/97 Official Journal L 243 , 27/09/2003 P. 0103 - 0103Commission Regulation (EC) No 1714/2003of 26 September 2003amending Regulation (EEC) No 1609/88 as regards the latest date by which butter must have been taken into storage in order to be sold pursuant to Regulations (EEC) No 3143/85 and (EC) No 2571/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organization of the market in milk and milk products(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 10,Whereas:(1) Pursuant to Article 1 of Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the grant of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs(3), as last amended by Regulation (EC) No 635/2000(4), the butter put up for sale must have been taken into storage before a date to be determined.(2) In view of the trends on the butter market and the quantities of stocks available, the date in Article 1 of Commission Regulation (EEC) No 1609/88(5), as last amended by Regulation (EC) No 1598/2003(6), relating to the butter referred to in Regulation (EC) No 2571/97, should be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EEC) No 1609/88, the second subparagraph is hereby replaced by the following:"The butter referred to in Article 1(1)(a) of Regulation (EC) No 2571/97 must have been taken into storage before 1 January 2002."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 350, 20.12.1997, p. 3.(4) OJ L 76, 25.3.2000, p. 9.(5) OJ L 143, 10.6.1988, p. 23.(6) OJ L 229, 13.9.2003, p. 7.